DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-5, 12, 13 have been canceled. Claims 18-21 have been added. Claims 1, 2, 6-11, 14-21 are pending. 
Applicant's arguments filed 9-21-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication.  
Election/Restrictions
Applicants elected Group III, claims 1, 2, 9, without traverse in the reply filed on 1-26-22. The species election was withdrawn. 
Claims 6-8, 10, 11, 14-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 9, 18-21 are under consideration. 
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 2, 9 remain and claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering a nucleic acid sequence encoding cMyc or NICD to the scala media of a mammal in vivo such that proliferation and cell cycle reentry of cochlear supporting (Example 1; Fig. 4C & 4E, day 4) or cochlear hair cells (Fig. 7B, L, Q, E, O, T, days 4, 8, 12) occurs, administering a nucleic acid sequence encoding cMyc or NICD to mammal cochlear or utricular tissue in vitro and observing proliferation and cell cycle reentry of cochlear supporting or hair cells (Example 3; Fig. 10), administering a nucleic acid sequence encoding cMyc or Notch to mammalian cochlear and utricular tissue in vitro such that increased proliferation and cell cycle reentry of cochlear or utricular supporting cells occurs but not hair cells (Example 3), does not reasonably provide enablement for administration of the nucleic acid sequence increasing or stimulating the proliferation and cell reentry as broadly encompassed by claim 1, using anything that stimulates cMyc and Notch other than a nucleic acid sequence encoding cMyc or NICD, administering cMyc or Notch to cochlear or utricular tissue in vitro such that dedifferentiating the cochlear or utricular cell such that dedifferentiation occurs upon reentering the cell cycle as broadly encompassed by claim 2 with administering a nucleic acid sequence encoding Atoh1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
A) The specification does not enable performing the method in vivo as broadly encompassed by claim 1 other than administering a nucleic acid sequence encoding cMyc or NICD to the scala media of a mammal in vivo such that proliferation and cell cycle reentry of cochlear supporting (Example 1; Fig. 4C & 4E, day 4) or cochlear hair cells (Fig. 7B, L, Q, E, O, T, days 4, 8, 12) occurs. 
Claim 1 is drawn to a method of inducing proliferation of a mammalian cochlear or utricular cell, the method comprising contacting the cochlear or utricular cell with 
a c-myc protein, a nucleic acid encoding a c- myc protein, or a c-myc activator; and 
a Notch protein, a Notch Intracellular Domain (NICD) protein, a nucleic acid encoding a Notch protein, a nucleic acid encoding an NICD protein, or a Notch activator, 
such that the cochlear or utricular cell is induced to proliferate.
The phrase “cochlear cell” encompasses a hensen cell, inner hair cell, outer hair cell, interdental cell, cochlear nerve cell, inner hair nerve cell, outer hair nerve cell, basilar membrane cells, cells of Boettcher, cells of Deiter’s, pillar cells, cells of Claudius (see image of the cochlea in the description of “cochlea hair cell”, NeuronBank Wikipedia, 2017).
The phrase “utricle cell” encompass utricular hair cells in the macula of utricle. The macula has three layers: the bottom is sensory hair cells. Each hair cells consists of 40 to 70 steriocilia and a kinociiium, which lies in the middle of the steriociiia and is the most important receptor. On top of this layer lie calcium carbonate crystals called statoconia or otoconia. (NeuronBank Wikipedia, 2017).
Pg 12, para 52, teaches: “Target cells include, but are not limited to, e.g., hair cells, e.g., inner ear hair cells, which includes auditory hair cells (inner and outer hair cells) and vestibular hair cells (located in the utricle, saccule and three semi-circular canals, for example), progenitor cells (e.g., inner ear progenitor cells), supporting cells (e.g., Deiters' cells, pillar cells, inner phalangeal cells, tectal cells and Hensen's cells), supporting cells expressing one or more ofp27kiP, p75, S100A, Jagged-1, Proxl, and/or germ cells. “Inner hair cell” refers to a sensory cell of the inner ear that is anatomically situated in the organ of Corti above the basilar membrane. “Outer hair cell” refers to a sensory cell of the inner ear that is anatomically situated in the organ of Corti below the tectorial membrane near the center of the basilar membrane.” 
Example 1 (pg 57) states: “A mixture of adenovirus carrying a combination of either human c-myc (Ad-Myc) and CRE-GFP (Ad-CreGFP) expression cassettes or c-myc and NICD (Ad-NICD) expression cassettes was injected into the cochlea of either NICDflox/flox or WT mice, respectively” (paragraph 176, lines 10-13). Administering Ad-CreGFP to NICDflox/flox mice causes expression of NICD upon recombination (para 176, line 4-5). The vectors were injected via the scala media allowing infection of hair and supporting cells (para 176, lines 12-13). NICD is an intracellular domain of Notch (para 176, line 6). Cochlea were harvested at 4, 8, 12, 35 or 60 days and labeled with Myo7a, Sox2, and BrdU. Myo7a is a marker for hair cells; Sox2 is a marker for supporting cells, and BrdU is a marker for cell cycle reentry and proliferation (Pg 58, para 177). Applicants provide the results for NICDflox/flox mice that received Ad-CreGFP and Ad-Myc which are shown in Fig. 7 (pg 58, para 178, line 3-5): 

    PNG
    media_image1.png
    563
    851
    media_image1.png
    Greyscale

The specification teaches BrdU+/Myo7a+ cells (proliferating hair cells) have closed arrows; BrdU+/Sox2 cells (proliferating supporting cells) have open arrows (para 178, lines 6-7). BrdU staining in cochlear cells was not observed in uninjected control ears at any time point (FIG. 7F-J) (para 178, last 5 lines). The merged data for day 4 (Fig. 7E) shows both BrdU+/Myo7a+ hair cells and BrdU+/Sox2+ supporting cells; the merged data for days 8 and 12 (Fig. 7O & 7T) show only BrdU+/Myo7a+ hair cells. 
Example 1 does not teach increasing proliferation of cochlear supporting cells (BdU+/Sox2+ closed arrow) at any time other than at 4 days; days 8 and 12 did not share the same result (Fig. 7O, 7T). 
Applicants conclude “These findings demonstrate that cochlear hair cells and supporting cells can be induced to reenter the cell cycle following exposure to cMyc and NICD” (pg 59, lines 6-7) and state similar results were found in WT mice given Ad-Myc and Ad-NICD (pg 59, para 180 “(Data not show)”). 
Example 2 (pg 59) appears to be essentially the same as Example 1 except the mice were 17 months old instead of 1-15 months old. 
Example 5 (pg 63) characterizes the hair cells produced by cMyc and Notch exposure. 
Example 6 (pg 64) shows the cochlear hair cells expressed Vglut3, a marker of inner hair cells, and CtBP2, a presynaptic marker (paragraph 198). 
The specification does not teach the amount of cMyc or NICD expression required to induce proliferation of cochlear or utricular cells. The specification does not correlate administering Ad-Myc and Ad-Cre or Ad-Myc and Ad-NICD into the cochlea via the scala media to any route of administration in vivo to transfecting utricular cells in vivo. The specification does not correlate administering nucleic acids encoding cMyc and NICD to administering cMyc and Notch alone. The specification does not correlate the amount of cMyc and Notch expression obtained to the amount of any protein or small molecule that would increase cMyc and Notch by the same [non-disclosed] amount. 
Given the lack of guidance, it would have required those of skill undue experimentation to determine how to perform the method in vivo as broadly encompassed by claim 1 other than administering a nucleic acid sequence encoding cMyc or NICD to the scala media of a mammal in vivo such that proliferation and cell cycle reentry of cochlear supporting (Example 1; Fig. 4C & 4E, day 4) or cochlear hair cells (Fig. 7E, 7O, 7T, days 4, 8, 12) occurs. In vivo embodiments should be limited to administering a nucleic acid sequence encoding NICD and a nucleic acid sequence encoding cMyc, administration to the cochlea of a mammal via the scala media, and inducing proliferation and cell cycle reentry in cochlear hair and supporting cells. 
Claim 19 has been included because it is limited to in vivo embodiments and “administration to the inner ear of a mammal”; however, the specification does not correlate administering to the scala media to anyplace else in the inner ear as claimed. 
Response to arguments
Applicants argue paragraphs 85-101 enable using any cMyc or Notch protein in vivo as supported by US Pub 20200338160. Applicants’ argument is not persuasive. The question is not whether cMyc or Notch proteins exist. The question is whether applicants enabled administered cMyc or Notch protein by any route such that proliferation of cochlear or utricular cells is induced. The specification is limited to administering a vector encoding cMyc or Notch operably linked to a hair cell-specific promoter to the scala media (pg 10, para 42-45; pg 47, para 138). The specification does not teach the amount of cMyc and Notch expression required to induce proliferation. The specification and the art at the time of filing do not teach the amount of protein expression required to achieve the desired result and do not teach administering cMyc or Notch in vivo to achieve cell proliferation. The specification does not teach whether tissue specificity can be achieved by administering cMyc or Notch protein anywhere in the absence of a hair cell-specific promoter as broadly encompassed by claim 1 or to the inner ear as broadly encompassed by claim 19. The number of variables required to administer cMyc and Notch proteins anywhere such that proliferation of cochlear or utricular cells is induced as broadly encompassed by 1 is well-beyond a normal amount of experimentation especially in view of the breadth of the route of administration. Furthermore, the specification does not correlate amount of cMyc and Notch expression to the amount of cMyc and Notch activators required to induce proliferation especially in view of the breadth of the route of administration. 
Applicants argue the specification teaches cMyc and Notch modulators in paragraphs 107-144. Applicants’ argument is not persuasive. Para 107-144 list cMyc and Notch modulators without teaching the amount required to achieve the same amount of cMyc and Notch expression obtained using vectors encoding cMyc and Notch operably linked to a hair cell-specific promoter especially in view of the breadth of the route of administration. 
Applicants argue the specification teaches the μM and mg dosages of proteins in paragraphs 145-153. Applicants’ argument is not persuasive. Pg 49, praa 145 discusses DNA. Para 147-148 generically states the duration of delivery may be varied to achieve the desired result ranging from on day to two years. Para 149-153 generically lists a number of routes of administration. 
Applicants argue the specification teaches several routes of administration in paragraphs 179-181. Applicants’ argument is not persuasive. Para 179 discusses in vitro embodiments. Para 180 and 182 are limited injection into the scala media. 
Applicants argue that despite Examples 1, 2 and 5 being limited to injection into the scala media, “other routes of administration to the inner ear are enabled” (pg 9 of response). Applicants argument is not persuasive. Claim 1 is drawn to “contacting” cochlear or utricular cells with cMyc or NICD which encompasses any route of administration. Claim 1 is not limited to administering anything into the inner ear. Nor do applicants correlate injecting to the scala media to any other “well-known” route of administration to the inner ear. 
Applicants point to Shu (2019) which is limited to administering adenovirus encoding cMyc and “Cre-mediated recombination of an NICD transgene (Cre delivered by ad-Cre)” administered to the scala media (pg 2, col. 2, Results). 
Inducing proliferation of cochlear cells is not reasonably enabled in vivo because two out of three conditions did not show cochlear cell proliferation (Fig. 7O, 7T). This aspect of the rejection has not been discussed in applicants’ arguments. 

B) The specification does not enable performing the method in vitro as broadly encompassed by claim 1 and specifically set forth in claim 18. 
Claim 1 and its breadth are discussed above. 
Example 3 (pg 60) describes transducing isolated adult human cochlear and utricular tissue, mouse utricular tissue, and monkey cochlear and utricular tissue with Ad-Myc and Ad-NICD (pg 60-61; paragraphs 186, 188, 189). Results are shown in Fig. 10: 

    PNG
    media_image2.png
    387
    856
    media_image2.png
    Greyscale

Fig. 10A-E shows two cochlea supporting cells were proliferating (BrdU+/Sox2+) Fig. 10F-J shows one utricle hair cell and one supporting cell was proliferating (BrdU+/Myo7a+ and BrdU+/Sox2+, respectively). However, Fig. 10 do not show a control in which the cells are not contacted with Ad-cMyc or Ad-Notch. 
Assuming a control would show zero proliferation of cochlear and utricular cells in vitro, Fig. 10 would be limited to proliferating cochlea supporting cells in vitro using a nucleic acid sequence encoding cMyc and NICD, and proliferating [one] utricle hair cell and [one] utricle supporting cell in vitro using a nucleic acid sequence encoding cMyc and NICD. Fig. 10 does not support proliferating cochlea hair cells in vitro or using proteins or cMyc/Notch activators as broadly encompassed by claim 1.  
Fig. 11 in Example 3 goes on to describe performing the protocol in isolated monkey cochlear tissue (para 189). The difference between Fig. 11A-E and Fig. 11F-J is not disclosed; if Fig. 11A-E are a control, then there is no difference between Fig. 11A-E and Fig. 11F-J. In addition, Fig. 11A contains open arrows indicating BrdU+/Sox2+ hair cells, but BrdU expression was not assessed. EdU was assessed in Fig. 11B, but there were no positive results. Fig. 11E indicates expression of Myo6a but not BrdU. Fig. F-H indicate the same cells express Myo7a, EdU, and Sox2; however, it is unclear how EdU correlates to BrdU or how the same cells can express all three markers or whether they’re hair cells or supporting cells. Fig. 11 does not relate to utricle cells. 
Given the lack of guidance, it would have required those of skill undue experimentation to determine how to perform the method in vitro as broadly encompassed by claim 1 and specifically set forth in claim 18 because applicants did not provide any indication that the proliferation and cell cycle reentry observed was anything more than a natural phenomenon, i.e. no control was performed in Fig. 10. Assuming a control would show zero proliferation of cochlear and utricular cells in vitro, Fig. 10 is limited to proliferating cochlea supporting cells in vitro using a nucleic acid sequence encoding cMyc and NICD, and proliferating [one] utricle hair cell and [one] utricle supporting cell in vitro using a nucleic acid sequence encoding cMyc and NICD. Fig. 10 does not support proliferating cochlea hair cells in vitro or using proteins or cMyc/Notch activators as broadly encompassed by claim 1 and specifically set forth in claim 18. Fig. 11 is of no help for reasons set forth above. 
Response to arguments
Applicants point to Shu (2019) which is limited to administering adenovirus encoding cMyc and “Cre-mediated recombination of an NICD transgene (Cre delivered by ad-Cre)” in vivo. Applicants’ argument is not persuasive. Since Shu was not available at the time of filing, it cannot be relied upon for what was enabled. Shu did not teach proliferating utricular cells as claimed. Shu did not correlate administering adenovirus to administering protein or cMyc/Notch activators as claimed. The concept of “Cre-mediated recombination of an NICD transgene (Cre delivered by ad-Cre)” is not disclosed in applicants’ specification, and is essential to the invention to avoid constant expression of NICD. Therefore, Shu cannot be relied upon as post-filing evidence for using plain adenovirus encoding NICD in vitro as described by applicants in Fig. 10 and 11. Finally, Shu cannot be relied upon as post-filing evidence for using cMyc protein/NICD protein or cMyc/NICD activators as broadly encompassed by claim 1. Finally, Fig. 2J and 2K of Shu combined are limited to only cochlear supporting cells proliferating in response to “Ad-Myc/Ad-Cre” relative to a control; Fig. 2 of Shu does not relate to cochlear hair cells or utricular cells as broadly encompassed by claim 1. 

C) The specification does not enable transdifferentiating inner ear supporting cells into inner ear hair cells by administering cMyc and Notch followed by increasing Atoh1 activity as required in claim 9 specifically using Atoh1 protein, a nucleic acid sequence encoding Atoh1, or an Atoh1 activator as required in claims 20 and 21. 
The specification does not enable administering cMyc or cMyc activators and Notch or Notch activators as broadly encompassed by claim 9 for reasons set forth above in claim 1. 
Transdifferentiation encompasses inducing proliferation of cochlear or utricular supporting cells using cMyc and Notch followed by activating Atoh1 such that cochlear or utricular hair cells are obtained. 
Example 7 (pg 64) describes isolating cochlear cells from the rTta/Tet-on-Myc/Tet-on-NICD mice in which cMyc and NICD overexpression was induced for 5 days followed by Ad-Atoh1 infection. The results are shown in Fig. 17: 

    PNG
    media_image3.png
    566
    912
    media_image3.png
    Greyscale

The Example is limited to cochlear support cells; however, claim 9 encompasses cochlear or utricular support cells. There is no way to conclude Atol1 caused BrdU+Sox2+ cells to convert to BrdU+Myo7a+ cells (that no longer express Sox2) or vice versa because applicants do not provide any controls, provide markers for dedifferentiated cochlear cells (i.e. cochlear stem cells), or show that any specific cochlear supporting/hair cell dedifferentiated. 
The data in Fig. 17 does not provide any controls and is limited to EdU expression, not BrdU expression (the indicator of proliferation). Switching from double marker expression indicated by arrows cannot exist when only one marker is tested in each panel as indicated in the bottom left corner, i.e. assaying EdU expression cannot indicate whether a cell is BrdU+Sox2+ or BrdU+Myo7a+ as indicated by the arrows in Fig. 17A. That data in Fig. 17A-E & K-O do not indicate that any cells dedifferentiated. 
Applicants conclude exposure to Ad-Atoh1 resulted in transdifferentiation of supporting hair cells to a “hair cell fate”; however, the data does not support applicants’ conclusion for reasons set forth above. 
Given the lack of guidance in the specification taken with the limited examples, it would have required those of skill undue experimentation to determine how to dedifferentiate cochlear or utricular supporting cells as required in claim 2, specifically dedifferentiating cochlear/utricular supporting cells by increasing Atoh1 activity as required in claim 9 specifically using Atoh1 protein, a nucleic acid sequence encoding Atoh1, or an Atoh1 activator as required in claims 20 and 21. 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth above. 

D) The specification does not correlate administering nucleic acids encoding cMyc and Notch to NICD, a nucleic acid encoding NICD, or any other “cMyc activator” or “Notch activator” as broadly encompassed by claim 1 other than administering a nucleic acid sequence encoding cMyc and NICD. 
Increasing cMyc activity as required in claim 1 encompasses administering cMyc, a cMyc activator or any protein or activator in the same pathway that increases cMyc activity. This includes administering RAS, BRAF, MEK, ERK, PTEN, PI3K, PDK1, AKT, GSK-3|3 or activators thereof (see cMyc pathway in Fig. 7 of Tsai, Cancer Res., May 2012, Vol. 72, No. 10, pg 2622-2633). Pg 27, para 106, teaches: “Exemplary c-myc activators include microRNAs that target FBXW-7 (Ishikawa Y et al., Oncogene 2012 Jun 4; doi:10.1038/onc.2012.213) and activators that increase c-myc expression levels or activity such as nordihydroguaiaretic acid (NDGA) (Park S et al. (2004) J. Cell Biochem. 91(5):973-86), CD19 (Chung et a.l, (2012) J. Clin. Invest. 122(6):2257-2266, cohesin (McEwan et al, (2012) PLoS ONE 7(11): g49I60), bryostatin 1 (Hu et al. (1993) Leuk. Lymphoma 10(1-2): 135-42), 2'-3-dimethyl-4-aminoazobenzene (ortho-aminoazotoluene, OAT) (Smetanina et al. (2011) Toxicol. Appl. Pharmacol. 255(l):76-85), 2-amino-l-methyl-6- phenylimidazo[4,5-b]pyridine (PhIP) (Lauber etal. (2004) Carcinogenesis 25(12):2509-17), (3-estradiol (U.S. Patent No. 7,544,511 B2), RU38486 (U.S. Patent No. 7,544,511 B2), dexamethasone (U.S. Patent No. 7,544,511 B2), thyroid hormones (U.S. Patent No. 7,544,511 B2), retinoids (U.S. Patent No. 7,544,511 B2), and ecdysone (U.S. Patent No. 7,544,511 B2).”
Increasing Notch activity as required in claim 1 encompasses administering Notch, NICD, a nucleic acid sequence encoding Notch or NICD, or a Notch activator. Notch activators include agonists of Notch. Notch activators as encompasses proteins in the Notch signaling pathway such as Delta, Serrate, and LAG-2 family proteins (see Wikipedia description of Notch pathway, 2017) or activators of Delta, Serrate, and LAG-2 proteins, all of which ultimately activate Notch. Pg 28, para 108, teaches: “Exemplary Notch activators include microRNAs that target FBXW-7 (Ishikawa Y et al supra), AG-370, 5 (U.S. Patent No. 8,114,422), AG-1296 (6,7-dimethoxy-3- phenylquinoxaline) (Id.), nigcricin*Na (Id.), cytochalasin D (Id.), FCCP (carbonylcyanide-4- (trifluoromethoxy)-phenylhydrazone) (Id.), SP60012 (Id.), and vectors that produce protein of or isolated protein of Jagged-1, Jagged-2, Jagged-3, Serrate, any member of the Jagged/Serrate protein family, Delta, Delta-like-1, Delta-like-3, Delta-like-4, Delta-like homolog-1 (DLK1), any member of the Delta protein family, and any portion of any of these proteins (PCT Publication W02004090110A3). Exemplary Notch activators may also include chemical activators such as valproic acid (VPA, see, U.S. Patent No. 8,338,482), resveratrol and phenethyl isothiocyanate.”
Increasing Notch increases cMyc as evidenced by Liao (“The CBF1-independente Notch1 signal pathway activates human cMyc expression partially via transcription factor YY1”, Carcinogenesis, 2007, Vol. 28, No. 9, pg 1867-1876). Therefore, increasing Notch alone inherently increases cMyc. This is also evidenced by: 
Palomero (PNAS, Nov. 28, 2006, Vol. 103, No. 48, pg 18261-18266) who taught Notch directly regulates cMyc and activates a feed-forward-loop transcriptional network;
Weng (Genes & Develop., 2006, Vol. 20, pg 2096-2109) who taught cMyc is a direct target of Notch1 (“Notch1 increases c-myc RNA in T-ALL cells by stimulating transcription” (pg 2099, col. 2, last line of 1st full para); and
Song (J. Immunol., May 1,2016, Vol. 196, Supp. 1) who taught cMyc expression is signaled by Notch.
However, the specification is limited to administering Ad-Myc and Ad-Cre into the cochlea of NICDflox/flox mice or Ad-Myc and Ad-NICD into cochlea of WT mice (Example 1). Applicants do not correlate administering Ad-Myc in NICD mice or Ad-Myc and Ad-NICD to administering proteins in the Notch pathway or nucleic acid sequence encoding proteins in the Notch pathway that ultimately activate cMyc or Notch, administering a compound that activates cMyc and Notch, or administering a compound that activates proteins in the Notch pathway that ultimately activate cMyc and Notch. Applicants do not correlate the amount of cMyc activation obtained using Ad-Myc with the amount of cMyc activation obtained using RAS, BRAF, MEK, ERK, PTEN, PI3K, PDK1, AKT, GSK-3β (Fig. 7 of Tsai) or “microRNAs that target FBXW-7 [ ] nordihydroguaiaretic acid (NDGA) [ ], cohesin [ ], bryostatin 1 [ ], 2'-3-dimethyl-4-aminoazobenzene (ortho-aminoazotoluene, OAT) [ ], 2-amino-l-methyl-6- phenylimidazo[4,5-b]pyridine (PhIP) [ ], 3-estradiol [ ], RU38486 [ ], dexamethasone [ ], thyroid hormones [ ], retinoids [ ], and ecdysone [ ].” Applicants do not correlate the amount of Notch activation obtained using Ad-NICD or a NICD mouse with the amount of Notch activation obtained using Delta, Serrate, and LAG-2 family proteins (Wikipedia, Notch pathway, 2017) or “microRNAs that target FBXW-7 [ ], AG-370, 5 [ ], AG-1296 (6,7-dimethoxy-3- phenylquinoxaline), nigcricin*Na, cytochalasin D, FCCP (carbonylcyanide-4- (trifluoromethoxy)-phenylhydrazone), SP60012, and vectors that produce protein of or isolated protein of Jagged-1, Jagged-2, Jagged-3, Serrate, any member of the Jagged/Serrate protein family, Delta, Delta-like-1, Delta-like-3, Delta-like-4, Delta-like homolog-1 (DLK1), any member of the Delta protein family, and any portion of any of these proteins [ ] valproic acid, resveratrol and phenethyl isothiocyanate.” (pg 28, para 108). 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use any means of increasing cMyc and Notch such that proliferation or cell cycle reentry of cochlear/utricle hair/supporting cells is induced as broadly encompassed by claim 1 other than a nucleic acid sequence encoding cMyc and NICD. 
Response to arguments
Applicants point to paragraphs 108, 110, 114-144 which are not persuasive for reasons set forth above. 

The art at the time of filing did not reasonable teach or suggest contacting a cochlear hair cell, utricular hair cell, cochlear supporting cell, or utricular supporting cell with: 
(i) an effective amount of a c-myc protein, a nucleic acid encoding a c- myc protein, or a c-myc activator that increases c-myc protein levels; and 
(ii) an effective amount of a Notch protein, a Notch Intracellular Domain (NICD) protein, a nucleic acid encoding a Notch protein, a nucleic acid encoding an NICD protein, or a Notch activator that increases Notch protein levels 
such that proliferation is induced in the cell as required in claim 1. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632